
	
		III
		111th CONGRESS
		2d Session
		S. RES. 448
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2010
			Mr. Specter (for himself
			 and Mr. Casey) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		Reauthorizing the John Heinz Senate
		  Fellowship Program.
	
	
		1.John Heinz Senate Fellowship
			 ProgramSenate Resolution 356,
			 102d Congress, agreed to October 7, 1992, is amended by striking section 5 and
			 inserting the following:
			
				5.FundsThere are authorized to be appropriated to
				carry out the provisions of this resolution $85,000 for each of fiscal years
				2005 through
				2014.
				.
		
